 1 Dated:   (p/4-:s, 2021           The Maloney Firm, APC


                                                  -�
                                    ________.c__µ_� --
 2
 3
                              By:
 4                                  Patrick M. Maloney
                                    Attorneys for Defendants
 5                                  Katherine Hall, Timothy Baker, Gary
 6                                  Michael Lum, and David Mandagie
 7
 8 Dated: ---, 2021                 Manning & Kass Ellrod Ramirez Trester
                                    LLP
 9
10
11                            By:---------------
                                 Natalya D. Vasyuk
12                                Attorneys for Defendant
13                               Chad Woods

14
15
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
17
     DATED: -----
18                             Hon. James V. Selna
19                             United States District Judge

20
21
22
23
24
25
26
27
28
                                       15
                            STIPULATED PROTECTIVE ORDER
1 Dated: ________, 2021             The Maloney Firm, APC
2
3                             By:
4                                   Patrick M. Maloney
                                    Attorneys for Defendants
5                                   Katherine Hall, Timothy Baker, Gary
6                                   Michael Lum, and David Mandagie
7
8 Dated: ________,
            June 23 2021            Manning & Kass Ellrod Ramirez Trester
                                    LLP
9
10
11                            By:
                                    Natalya D. Vasyuk
12                                  Attorneys for Defendant
13                                  Chad Woods

14
15
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
17          June 29, 2021
     DATED: ____________       _____________________________________
18                             Hon. Karen E. Scott
19                             United States District Judge

20
21
22
23
24
25
26
27
28
                                        15
                            STIPULATED PROTECTIVE ORDER
